NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10349

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00223-JAM-1

 v.

HODA SAMUEL,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Hoda Samuel appeals pro se from the district court’s minute order denying

her “Motion to Enforce Terms of Judgment.” We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Upon her conviction, Samuel was ordered to pay a $3,100 special



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assessment, a $20,000 fine, and $3,029,412.64 in restitution. Samuel argues that,

because the judgment orders her to pay at least $25 per quarter against these

amounts through the Inmate Financial Responsibility Program (IFRP), it prevents

the government from collecting payments through any other means while she is

incarcerated. The judgment’s plain language does not support Samuel’s assertion.

Rather, read as a whole, the judgment contemplates payments outside of the IFRP

during Samuel’s period of incarceration. This reading is consistent with the

purpose of the Mandatory Victim Restitution Act (MVRA) and the government’s

statutory authority to collect from all of an inmate’s available resources to satisfy

monetary criminal penalties. See Dolan v. United States, 560 U.S. 605, 612-13

(2010) (MVRA intended to provide crime victims receive full restitution in a

timely manner); United States v. Berger, 574 F.3d 1202, 1205 (9th Cir. 2009)

(describing statutory procedures for collection of fines and restitution). Thus, the

district court properly denied Samuel’s motion.

      We decline to consider Samuel’s additional arguments because they are

raised for the first time on appeal. See United States v. Brugnara, 856 F.3d 1198,

1211 (9th Cir. 2017).

      AFFIRMED.




                                           2                                    18-10349